DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

	Applicant has amended to claim 1 to remove the phrase “such that”, to recite that the plunger is “configured to be” in the states identified in paragraphs (1) and (2) of the claim, and to recite “being” instead of “is” in paragraph (3) of the claim.  Applicant argues at page 8 that claim 1 and its dependent claims, both as originally presented and as now amended, are definite under 35 U.S.C. 112(b).  The examiner respectfully disagrees.  For the same reasons set forth in the previous Office action, it remains unclear from the claim, for example, in what way the plunger is structurally configured to accomplish the recited functions.  The language of items 1-3 merely set forth physical relationships and inabilities/non-uses of the plunger relative to unclaimed elements of the apparatus during its operation and does not set definite boundaries on the scope of the claim.  The 35 U.S.C. 112(b) rejection of claims 1-10 is therefore maintained as set forth below.


	Applicant argument in the paragraph bridging pages 10-11 is summarized as:

[AltContent: rect] 
    PNG
    media_image1.png
    117
    619
    media_image1.png
    Greyscale


These arguments are not persuasive.  As to the first limitation, the Office action clearly states at page 9:
[AltContent: rect][AltContent: rect] 
    PNG
    media_image2.png
    178
    617
    media_image2.png
    Greyscale


Because the Office action does not rely on Hara as disclosing the first limitation, applicant’s argument on this point is moot.  Further, the examiner maintains that Hara teaches the second limitation for reasons set forth in the Office action at page 8:

    PNG
    media_image3.png
    210
    649
    media_image3.png
    Greyscale

To distinguish the invention of claim 1, applicant argues in the sentence bridging pages 10-11 that in Hara “[t]he handler apparatus 200 being in a first position or a second position, however, has no effect on its optical connections, and only changes its 

	Applicant’s next argument at page 11 is summarized as:

    PNG
    media_image4.png
    145
    645
    media_image4.png
    Greyscale

This argument is not persuasive because the Office action nowhere relies on Hara alone as teaching “the plunger configured to be moveably disposable onto an Automatic Test Equipment (ATE) that received an integrated circuit having an optical interface”, as is clear from the paragraph bridging pages 7-8 of the Office action.  Rather, the Office relies on the combination of Hara in view of Isaac as at least suggesting this limitation, as is clear from the paragraph bridging pages 9-10 of the Office action, and the discussion of Isaac’s teachings at pages 6-7 of the Office action.  For example, the Office action states at page 9 (last sentence of first full paragraph) regarding Hara: “The 

    PNG
    media_image5.png
    742
    648
    media_image5.png
    Greyscale


[AltContent: rect][AltContent: rect]It is clear from this paragraph of the Office action, particularly the underlined portions, that it is the combination of Hara in view of Isaac that is relied upon as disclosing “the plunger configured to be moveably disposable onto an Automatic Test Equipment (ATE) that received an integrated circuit having an optical interface”, and not Hara alone.

Applicant’s next argument at page 11 is summarized as:

    PNG
    media_image6.png
    140
    632
    media_image6.png
    Greyscale

This argument is not persuasive because the paragraph bridging pages 9-10 explicitly sets forth the claim limitations that the combined teachings of Hara and Isaac would have suggested to those of ordinary skill in the art as follows:

    PNG
    media_image7.png
    749
    654
    media_image7.png
    Greyscale

From at least the underlined portions above, it is clear that Isaac is relied upon as at least suggesting an arrangement wherein (1) the plunger is out of contact with the integrated circuit when the plunger is in the first position, (2) the integrated circuit is in contact with the ATE and not moveable with the plunger when the plunger moves 

Applicant’s next argument at page 11 is summarized as:

    PNG
    media_image8.png
    163
    628
    media_image8.png
    Greyscale

This argument is not persuasive because the Office action’s rationale relies on a combination of prior art elements according to known methods to yield predictable results.  Applicant’s argument as to the lack of motivation is therefore not responsive to the Office action’s rationale supporting obviousness of the combination.  Additionally, applicant’s remark that “[u]sing a different means to move Hara's module under test 10 completely defeats the purpose of the handler apparatus 200” is merely unsupported argument and therefore not persuasive.

Applicant’s next argument at pages 11-12 alleges the Office action’s Official notice of the fact that the use of change kits with IC handlers is well-known in the art for enabling the IC handler to handle components of different types is improper.  The examiner disagrees and submits that the cited reference (US 2010/0254789 to Murnauer et al.) as well as the statement from paragraph 3 of the specification as filed that “IC handlers often include a change kit to adapt to different sizes of ICs” (emphasis 

Regarding claim 11, applicant presents arguments at pages 12-13 similar to those presented in connection with claim 1 and discussed above.  These arguments are not persuasive from reasons similar to those discussed above in connection with claim 1.

Further regarding claim 11, applicant states:

    PNG
    media_image9.png
    304
    636
    media_image9.png
    Greyscale


At the outset, applicant’s statement “[t]he Examiner takes Official Notice that the claim recitations of ‘testing, using an optical filter of the automatic IC handler ... at least one wavelength of an optical fiber of the integrated circuit’ and ‘testing, using an optical detector of the automatic IC handler ... an optical power of the optical fiber of the integrated circuit’ are purportedly well-known in the art” mischaracterizes the Office action’s findings.  The officially-noticed facts taken in connection with claim 11 are clearly set forth at page 18 of the Office action as follows:
[AltContent: rect][AltContent: rect]
    PNG
    media_image10.png
    323
    631
    media_image10.png
    Greyscale


To adequately traverse a finding of Official notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  See MPEP 2144.03.  Applicant’s traversal is inadequate for at least the reason that it provides no statement as to why the officially noticed facts are not considered to be common knowledge or well-known in the art.  The common knowledge or well-known in the art statements are therefore taken to be admitted prior art.  Nonetheless, at least the following references constitute evidence adequately supporting the officially noticed facts:  US 6,362,476, e.g., col. 1, lines 27-37; US 4,544,235, col. 7, line 55 to col. 8, line 55; US 2007/0183780, Abstract and paragraphs 24-33; US 4,556,314, col. 3, lines 19-62; US 2004/0042750, paragraph 172; US 2004/0174517, paragraph 25; US 6,587,261, col. 6, lines 24-36; US 2009/0268198, paragraph 7; US 2003/0030005, paragraph 32; US 2004/0062465, paragraph 16; US 2009/0175623, paragraph 6; US 2014/0314427, paragraph 57; US 3,973,118, Abstract; US 5,129,022, col. 9, line 43 to col. 10, line 2;  

	Applicant’s arguments at page 13 in connection with claim 16 and its dependents are not persuasive for reasons analogous to those set forth above in connection with claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites an apparatus, comprising: 
	an automatic integrated circuit (IC) handler having a change kit, the change kit having a plunger with an optical connector, the plunger configured to be moveable between a first position and a second position, the plunger configured to be moveably disposable onto an Automatic Test Equipment (ATE) that received an integrated circuit having an optical interface,
	(1) the plunger configured to be out of contact with the integrated circuit when the plunger is in the first position,
	(2) the plunger configured to be operatively coupled to the optical interface of the integrated circuit when the plunger is in the second position, and
	(3) the integrated circuit being in contact with the ATE and not moveable with the plunger when the plunger moves between the first position and the second position.

Although functional language does not, in and of itself, render a claim improper, such language may nonetheless be indefinite when, for example, it merely recites a description of a problem to be solved or a function or result achieved by the invention.  See MPEP 2173.05(g).  This is the case in claim 1, as the functional language “the plunger configured to be moveably disposable onto an Automatic Test Equipment (ATE) that received an integrated circuit having an optical interface, (1) the plunger configured to be out of contact with the integrated circuit when the plunger is in the first position, (2) the plunger configured to be operatively coupled to the optical interface of the integrated circuit when the plunger is in the second position, and (3) the integrated circuit being in contact with the ATE and not moveable with the plunger when the plunger moves between the first position and the second position” merely sets forth a function or result to be obtained by the invention, or a manner in which the claimed apparatus is to be employed, and one of ordinary skill in the art would not know from the claim terms what structure is encompassed by the claim.  It is unclear from the claim, for example, in 

	Claims 2-10 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0033208 to Hara et al. (Hara) in view of US 2015/0168486 to Isaac et al. (Isaac).

Teachings of the prior art are considered at the outset.  Hara relates to testing a device that includes an optical interface.  Hara discloses in Fig. 15 one embodiment of a device interface apparatus 100 that includes a substrate 110, an optical port 160, and a handler apparatus 200 (Hara, e.g., paragraph 103).  The substrate 110 may be a performance board that includes a socket section 120 having a socket-side electrical terminal section 122 to be connected to a device-side electrical terminal section 16 of a module under test 10 (Hara, e.g., paragraph 104).  Hara discloses that the device-side electrical terminal section 16 may be a ball grid array (BGA) or a land grid array (LGA), and that the module under test 10 includes one or more devices under test 12, such as an analog circuit, a digital circuit, a memory, or a system on chip (SOC) (Hara, e.g., paragraphs 37-39).  The device under test 12 may include an optical input/output section that exchanges optical signals with the optical interface 14 (Hara, e.g., paragraphs 37-39).  Hara therefore discloses that the module under test 10 can include 

Isaac relates to testers that measure electromagnetic radiation emitted by a device.  Isaac discloses in Fig. 15 a test system that includes an interface board 20 on 

Turning now to claim 1, Hara discloses an automatic integrated circuit (IC) handler having a plunger with an optical connector, the plunger configured to be moveable between a first position and a second position, the plunger configured to be moveably disposable onto an Automatic Test Equipment (ATE) (Hara, e.g., Fig. 15 and paragraphs 103-106 as discussed above, plunger in the form of handler apparatus 200 with optical connector in the form of optical connector 140; first (raised) 
	(2) the plunger configured to be operatively coupled to the optical interface of the integrated circuit when the plunger is in the second position (Hara, e.g., Fig. 15 and paragraphs 103-106 as discussed above, when handler apparatus 200 is in the second position, e.g., when module under test 10 is pressed against the socket section 120, optical connector 140 of handler apparatus 200 is operatively coupled to the optical interface 14).

	Although Hara is not understood to explicitly disclose that the plunger is a part of a change kit of the automatic IC handler, the examiner takes Official notice of the fact that the use of change kits with IC handlers is well-known in the art for enabling the IC handler to handle components of different types. See, e.g., applicant-cited US 2010/0254789 to Murnauer, e.g., paragraph 5, when changing the component type, it is possible merely to replace the plunger head by another plunger head adapted to the new type of component whilst the remaining part of the plunger can remain unchanged; also see paragraph 3 of specification as filed, “IC handlers often include a change kit to adapt to different sizes of ICs”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara such that Hara’s plunger is a part of a change kit of the automatic IC handler for at least the reason that this would permit Hara’s automatic IC handler to be adapted to ICs of different sizes.

	As discussed above, Hara’s handler apparatus 200 performs two distinct functions: 1) transport of the module under test 10 to (and presumably from) the socket section 120, and 2) establishing a connection to the optical interface 14 of the module under test 10 to implement testing of the module under test 10.  Accordingly, as shown in Fig. 15 the module under test 10 is in contact with the handler apparatus 200 when the handler apparatus 200 is in the first (raised) position, and the module under test 10 is moveable with the handler apparatus 200 when the handler apparatus 200 moves from the first (raised) position to the second (lowered) position at which the module under test 10 is pressed against the socket section 120.  Accordingly, Hara’s arrangement is not relied upon as explicitly disclosing the plunger configured to be out of contact with the integrated circuit when the plunger is in the first position and the integrated circuit being in contact with the ATE and not moveable with the plunger when the plunger moves between the first position and the second position.  In other words, whereas Hara’s handler apparatus 200 both transports the module under test 10 (which can be an IC) between the first and second positions and is optically coupled to the module under test 10 when in the second position, the plunger of claim 1 does not transport the IC between the first and second positions but optically couples to the IC when in the second position.  The plunger of claim 1 therefore performs only one but not both of Hara’s functions, as the IC of claim 1 is transported to the ATE by some other unspecified means other than the plunger.



wherein the integrated circuit is an optical transceiver integrated circuit.  The apparatus of claim 1 does not affirmatively recite the IC as an element of the apparatus and, therefore, the recitation of claim 2 does not patentably distinguish the apparatus from Hara in view of Isaac as applied to claim 1.  Nonetheless, Hara in view of Isaac is understood to disclose that the IC is an optical transceiver IC (see Hara as discussed above, Hara, e.g., paragraphs 37-39, the device under test 12 may include an optical input/output section that exchanges optical signals with the optical interface 14).

	Claim 3 recites wherein: the integrated circuit is a first integrated circuit with a first size, and the ATE is configured to receive a second integrated circuit with a second size different from the first size.  The apparatus of claim 1 does not affirmatively recite the IC and ATE as elements of the apparatus and, therefore, the recitations of claim 3 do not patentably distinguish the apparatus from Hara in view of Isaac as applied to claim 1.  Nonetheless, Hara in view of Isaac is understood to at least suggest that the integrated circuit is a first integrated circuit with a first size, and the ATE is configured to receive a second integrated circuit with a second size different from the first size (see Hara as discussed above, Hara, e.g., paragraphs 37-39, the module under test 10 includes one or more devices under test 12, with the devices under test 12 including, for example, a memory, or a system on chip (SOC)).

	Regarding claims 4 and 5, Hara in view of Isaac at least suggest that Hara’s module under test 10 (which itself may be an IC in view of BGA/LGA device-side when operatively coupled with the ATE, the automatic IC handler is configured to test, using at least one optical filter, at least one wavelength of an optical fiber of the integrated circuit (claim 4) and when operatively coupled with the ATE, the automatic IC handler is configured to test, using at least one optical detector, an optical power of an optical fiber of the integrated circuit (claim 5).  The examiner takes Official notice of the use of filters for testing optical properties of optical fibers (e.g., transmission at specified wavelengths) was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The examiner takes Official notice of the fact that the use of an optical detector for measuring optical power transmitted by an optical fiber for testing optical properties of the optical fiber (e.g., attenuation, power loss) was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Isaac such that when operatively coupled with the ATE, the automatic IC handler is configured to test, using at least one optical filter, at least one wavelength of an optical fiber of the integrated circuit and such that when operatively coupled with the ATE, the automatic IC handler is configured to test, using at least one optical detector, an optical power of an optical fiber of the integrated circuit.  

	Regarding claim 8, Hara in view of Isaac discloses wherein: one of the plunger or the integrated circuit includes an optical fiber receptacle that aligns with an alignment pin of the other of plunger or the integrated circuit when the plunger is in the second position (see Hara, e.g., Fig. 14, optical connector 140; also see Fig. 4 and paragraph 40, optical connector 140 of Hara’s plunger (e.g., handler apparatus 200) includes an optical fiber receptacle that aligns with an alignment pin of the optical interface of the module under test 10).

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Isaac, and further in view of applicant-cited US 2006/0109015 to Thacker et al. (Thacker).

	Regarding claim 6, Hara in view of Isaac as applied to claim 1 is not relied upon as disclosing wherein: the plunger has an electrical connector configured to be operatively coupled to the integrated circuit.  In related art, Thacker discloses optoelectronic probe modules that can be used to test high-performance or cost-performance microprocessors, Application Specific Integrated Circuits (ASICs), System-on-a-Chip (SoC) architectures that incorporate multiple technologies (such as RF, optical and MEMs structures), optoelectronic chips for telecommunications, or any other hybrid optoelectronic/microelectronic devices that include optical and electrical 

	Regarding claim 7, Hara in view of Isaac as applied to claim 1 is not relied upon as disclosing wherein: the ATE includes a load board configured to receive, on the load board, the integrated circuit, and the plunger is configured to be electrically coupled to the load board via a plurality of pogo pins or a change kit harness of the automatic IC handler.  For the reasons discussed above in connection with claim 6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Isaac such that Hara’s plunger (e.g., handler apparatus 200) includes an electrical connector configured to be operatively coupled to the integrated circuit for at least the reason that this would permit Hara’s plunger to electrically couple to an IC 

	Regarding claim 10, Hara in view of Isaac discloses wherein: when the plunger is in the second position, the plunger is optically coupled to the integrated circuit via the optical connector of the plunger (see Hara in view of Isaac as applied to claim 1, Hara, e.g., Fig. 15 and paragraphs 103-106 as discussed above in connection with claim 1, when handler apparatus 200 is in the second position, e.g., when module under test 10 is pressed against the socket section 120, optical connector 140 of handler apparatus 200 is operatively coupled to the optical interface 14).  Hara in view the plunger is electrically coupled to the ATE via an electrical connector of the plunger.  For the reasons discussed above in connection with claim 6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Isaac such that Hara’s plunger (e.g., handler apparatus 200) includes an electrical connector configured to be operatively coupled to the integrated circuit for at least the reason that this would permit Hara’s plunger to electrically couple to an IC having electrical and optical interfaces located on a common side of the IC, such as IC’s of the type disclosed by Thacker.  In such arrangements, Hara’s plunger will necessarily be connected to the ATE in some manner.

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Isaac, and further in view of US 5,502,785 to Wang et al. (Wang).

	Regarding claim 9, Hara in view of Isaac is not relied upon as explicitly disclosing wherein: the automatic IC handler includes at least one optical filter coupled to at least one optical detector, the at least one optical filter configured to be operatively coupled to the optical connector of the plunger, the at least one optical filter being uniquely associated with at least one wavelength for an optical fiber of the integrated circuit, the at least one optical detector being uniquely associated with at least one channel for the optical fiber of the integrated circuit, the at least one wavelength being uniquely associated with the at least one channel.  Electro-optical integrated transceiver chips that include an optical fiber are known in the art (Wang, e.g., Fig. 2).  Devices of the type disclosed by Wang are designed to operate at specific wavelengths and coupling efficiencies (Wang, e.g., col. 6, line 25 to col. 7, line 15).  The examiner takes Official notice of the use of filters for testing optical properties of wavelength-dependent devices was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Isaac such that the automatic IC handler includes at least one optical filter coupled to at least one optical detector, the at least one optical filter configured to be operatively coupled to the optical connector of the plunger, the at least one optical filter being uniquely associated with at least one wavelength for an optical fiber of the integrated circuit, the at least one optical detector being uniquely associated with at least one channel for the optical fiber of the integrated circuit, the at least one wavelength being uniquely associated with the at least one channel.  In this way wavelength dependent parameters of electro-optical integrated circuits of the type disclosed by Wang, such as the wavelengths of light coupled into and out of the fiber, can be evaluated.

	Regarding claim 11, for reasons identical to those set forth in connection with the rejection of claim 1, Hara in view of Isaac at least suggests a method, comprising: 	receiving, at an Automatic Test Equipment (ATE), an integrated circuit having an optical interface when a plunger of an automatic integrated circuit (IC) handler is out of contact with the integrated circuit at a first position;
	testing, using the automatic IC handler and when the plunger is in contact with the integrated circuit at a second position, at least one functionality of the integrated circuit, the plunger optically coupled to the optical interface of the integrated circuit when the plunger is at the second position,
recognizing in the arrangement of Hara in view of Isaac that when Hara’s plunger (e.g., handler apparatus 200) is optically coupled to the optical interface 14 of the IC via optical connector 140 at least one functionality of the IC is tested.

	Hara in view of Isaac is not relied upon as explicitly disclosing that the testing includes testing, using an optical filter of the automatic IC handler, at least one functionality wavelength of an optical fiber of the integrated circuit, and that the testing includes testing, using an optical detector of the automatic IC handler, an optical power of the optical fiber of the integrated circuit.  Electro-optical integrated transceiver chips that include an optical fiber are known in the art (Wang, e.g., Fig. 2).  Devices of the type disclosed by Wang are designed to operate at specific wavelengths and coupling efficiencies (Wang, e.g., col. 6, line 25 to col. 7, line 15).  The examiner takes Official notice of the use of filters for testing optical properties of wavelength-dependent devices was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The examiner takes Official notice of the fact that the use of an optical detector for measuring optical power transmitted by an optical fiber for testing 

	Regarding claim 12, Hara in view of Isaac and Wang discloses wherein: the plunger includes an optical connector configured to be operatively coupled to the optical interface of the integrated circuit (see Hara in view of Isaac and Wang as applied to claim 11, when Hara’s plunger (e.g., handler apparatus 200) is optically coupled to the optical interface 14 of the IC via optical connector 140 at least one functionality of the IC is tested).  Hara further discloses that connection of the optical interface 14 and the optical connector 140 may utilize electricity for moving the optical connector (Hara, e.g., Fig. 4 and paragraph 57).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Isaac and Wang such the plunger includes an electrical connector configured to be operatively coupled to at least one of the integrated circuit or the ATE for at least the reason that this would enable suitable electrical control of Hara’s optical connector 140 (movement of which can be electrically controlled) by Hara’s ATE.

	Regarding claim 13, Hara in view of Isaac and Wang discloses wherein: the ATE includes a load board and a stop, the stop coupled to the load board, the receiving the integrated circuit includes receiving, on the load board and within the stop, the integrated circuit having the optical interface (see Hara in view of Isaac and Wang as applied to claim 11, Hara, e.g., Fig. 15, load board in the form of substrate 110, stop in the form of socket section 120; Hara’s IC includes an optical interface, e.g., optical interface 14).  Hara discloses that the socket section 120 may be provided in advance with a socket-side electrical terminal section 122 having the shape, type, and number of terminals suitable for connection to the module under test 10, according to the shape, type, and number of terminals of the device-side electrical terminal section 16 (Hara, e.g., paragraph 43).  Hara in view of Isaac and Wang is not relied upon as explicitly disclosing that the stop in the form of socket section 120 is removably coupled to the load board in the form of substrate 110.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Isaac and Wang such that socket section 120 is removably coupled to substrate 110 for at least the reason that this would enable interchangeability of the socket section 120 

	Regarding claim 14, Hara in view of Isaac and Wang discloses wherein the plunger is moveable between a first position and a second position (see Hara in view of Isaac and Wang as applied to claims 11 and 1).

	Claim 15 recites wherein:
	the integrated circuit is a first integrated circuit with a first size,
	the method further includes:
	receiving a second integrated circuit with a second size different from the first size, when the plunger is at the first position,
	testing, using the optical filter of the automatic IC handler and when the plunger is at the second position, at least one wavelength of an optical fiber of the second integrated circuit, the plunger optically coupled to an optical interface of the second integrated circuit when the plunger is at the second position, and
	testing, using the optical detector of the automatic IC handler and when the plunger is at the second position, an optical power of the optical fiber of the second integrated circuit.

The method of claim 15 corresponds to duplication of the process of claim 11 using an IC of a different size.  As discussed above in connection with rejection of claim 14, it would have been obvious before the effective filing date of the claimed invention to a .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Wang.

	Regarding claim 16, Hara discloses an apparatus, comprising:
	an automatic integrated circuit (IC) handler having a plunger moveably disposable with an automatic test equipment (ATE) (see teachings of Hara discussed above in connection with claim 1, plunger in the form of handler apparatus 200),
	the ATE configured to receive a first integrated circuit having a first optical interface (see teachings of Hara discussed above in connection with claim 1, ATE in the form of at least substrate 110 on which socket section 120 is disposed; Hara’s plunger (e.g., handler apparatus 200) optically couples to the optical interface 14 of the IC via optical connector 140 to test at least one functionality of the IC, with the socket section 120 receiving the IC),
the plunger having an optical connector, the optical connector of the plunger configured to be operatively coupled to the first optical interface of the first integrated circuit (see Hara, e.g., Fig. 15, optical connector 140 of handler apparatus 200 configured to be coupled to optical interface 14 of IC).

	Hara further discloses that connection of the optical interface 14 and the optical connector 140 may utilize electricity for moving the optical connector (Hara, e.g., Fig. 4 and paragraph 57).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara such that the plunger includes an electrical connector  that is configured to be operatively coupled to at least one of the first integrated circuit or the ATE for at least the reason that this would enable suitable electrical control of Hara’s optical connector 140 (movement of which can be electrically controlled) by Hara’s ATE.

	Hara is not relied upon as explicitly disclosing:
	the automatic IC handler configured to test at least one wavelength of a first optical fiber of the first integrated circuit,
	the ATE configured to receive a second integrated circuit having a second optical interface, the second integrated circuit having a second size different from a first size of the first integrated circuit,
	the automatic IC handler configured to test at least one wavelength of a second optical fiber of the second integrated circuit. 

Electro-optical integrated transceiver chips that include an optical fiber are known in the art (Wang, e.g., Fig. 2).  Devices of the type disclosed by Wang are designed to operate at specific wavelengths and coupling efficiencies (Wang, e.g., col. 6, line 25 to col. 7, line 15).  The examiner takes Official notice of the fact that testing a wavelength of a wavelength-dependent device was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara such that Hara’s automatic IC handler is configured to test at least one wavelength of a first optical fiber of the first integrated circuit.  In this way wavelength-dependent parameters of electro-optical integrated circuits of the type disclosed by Wang, such as the wavelengths of light coupled into and out of the fiber, can be evaluated.

	Additionally, for reasons analogous to those discussed above in connection with rejection of claim 14, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara such that socket section 120 is removably coupled to substrate 110 for at least the reason that this would enable interchangeability of the socket section 120 with other socket sections so that ICs having different configurations (e.g., shape, type, and number of terminals) can be tested using a common substrate 110.  For at least this reason, duplication of the wavelength testing process for a second IC that is of a different size would have been obvious to one of ordinary skill.  The 

	Regarding claim 17, Hara in view of Wang is not relied upon as explicitly disclosing wherein:
	the automatic IC handler includes at least one optical detector,
	the automatic IC handler is configured to test, using the at least one optical detector, an optical power of the first optical fiber of the first integrated circuit and an optical power of the second optical fiber of the second integrated circuit.

The examiner takes Official notice of the fact that the use of an optical detector for measuring optical power transmitted by an optical fiber for testing optical properties of the optical fiber (e.g., attenuation, power loss) was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hara in view of Wang such that Hara’s automatic IC handler includes at least one optical detector and such that the automatic IC handler is configured to test, using the at least one optical detector, an optical power of the first optical fiber of the first integrated circuit and an optical power of the second optical fiber of the second integrated circuit.  In this way power-dependent parameters 

	Regarding claim 18, Hara in view of Wang discloses wherein the first integrated circuit is an optical transceiver integrated circuit (see Hara in view of Wang as applied to claim 16, Wang, e.g., Fig. 2, transceiver 2 is an optical transceiver integrated circuit).

	Regarding claim 19, Hara in view of Wang at least suggests wherein the plunger is configured to be electrically coupled to the ATE via a plurality of pogo pins or a change kit harness of the automatic IC handler (see Hara in view of Wang as applied to claim 16, conductors between Hara’s optical connector 140 and ATE for the purpose of controlling movement of optical connector 140 is regarded as a harness).

	Regarding claim 20, Hara in view of Wang discloses wherein: one of the plunger or the first integrated circuit includes an optical fiber receptacle that is configured to align with an alignment pin of the other of plunger or the first integrated circuit (see Hara, e.g., Fig. 15, optical connector 140; also see Fig. 4 and paragraph 40, optical connector 140 of Hara’s plunger (e.g., handler apparatus 200) includes an optical fiber receptacle that aligns with an alignment pin of the optical interface of the module under test 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863